NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 12-1050
                                       ___________

                                   HONG XUAN LIU,
                                                        Petitioner
                                             v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                              Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A072-033-816)
                     Immigration Judge: Honorable Annie S. Garcy
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 26, 2012
                Before: RENDELL, FUENTES and WEIS, Circuit Judges

                               (Opinion filed: July 3, 2012)
                                       _________

                                        OPINION
                                        _________

PER CURIAM.

       Hong Liu, who proceeds pro se and in forma pauperis, requests review of the

denial of her second motion to reopen. As she has not met the threshold requirement for

relief, her petition for review cannot succeed.

                                              1
       Because the parties, our primary audience, are familiar with the background of this

case, our discussion of the facts will be brief. Upon entering the country in 1993, Liu

was placed into exclusion proceedings under 8 U.S.C. § 1182(a)(7)(A)(i)(1). Her asylum

application was unsuccessful, and Liu was ordered excluded in July of 1993. See

Administrative Record (A.R.) 191, 225.

       Liu has twice attempted to reopen the immigration proceedings. The first such

attempt, in 2002, was based on China’s one-child policy. A.R. 197, 215–19. The

Immigration Judge (IJ) declined to grant relief. A.R. 187–89. The second attempt—the

subject this petition—was ―premised on her involvement and membership in a political

organization called the Central Committee of China Democracy Party (CDP) in the

United States,‖ an organization ―committed [to] promoting human rights and democratic

reforms in China.‖ A.R. 53. Once again, the IJ declined to reopen proceedings, based

(inter alia) on Liu’s failure to qualify for an exception to the time and number bars on

successive motions to reopen. A.R. 46. The Board of Immigration Appeals (BIA)

upheld the IJ’s decision. Addressing at length the newly submitted material, it held that

Liu had failed to demonstrate that conditions in China had changed since the 1993

proceedings. A.R. 2–3. The BIA also declined to ―exercise [its] limited discretion to

reopen sua sponte.‖ A.R. 4.

       We have jurisdiction under 8 U.S.C. § 1252(a)(1). To successfully challenge the

denial of a motion to reopen, an alien must show that the agency abused its discretion.

Sevoian v. Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002). As motions to reopen
                                             2
immigration proceedings are generally disfavored, see Zheng v. Gonzales, 422 F.3d 98,

106 (3d Cir. 2005), the alien bears the heavy burden of demonstrating that the agency’s

decision was arbitrary, irrational, or contrary to law. Contreras v. Att’y Gen., 665 F.3d

578, 583 (3d Cir. 2012). We lack jurisdiction to review the denial of sua sponte

reopening unless the agency’s decision was based on an incorrect legal premise. Pllumi

v. Att’y Gen., 642 F.3d 155, 160 (3d Cir. 2011).

       An alien ―may file one motion to reopen proceedings,‖ which must be filed with

the agency ―within 90 days of the date of entry of a final administrative order of

removal.‖ 8 U.S.C. § 1229a(c)(7)(A), (c)(7)(C)(i) (emphasis added). These bars do not

apply to motions ―based on changed country conditions arising in the country of

nationality or the country to which removal has been ordered, if such evidence is material

and was not available and could not have been discovered or presented at the previous

proceeding.‖ 8 C.F.R. § 1003.23(b)(4)(i); see also 8 U.S.C. § 1229a(c)(7)(C)(ii). The

issue of changed country conditions is a threshold requirement which, if not satisfied,

prevents consideration of the merits of the alien’s motion. See Shardar v. Att’y Gen., 503

F.3d 308, 312–13 (3d Cir. 2007).

       Liu has not demonstrated that the BIA’s decision was arbitrary, irrational, or

contrary to law. She points to no case law contradicting the agency’s determination that

her joining of the CDP was a changed personal circumstance that did not suffice to meet

the requirements for filing a second, untimely motion to reopen. See Bi Feng Liu v.

Holder, 560 F.3d 485, 492 (6th Cir. 2009) (―Liu’s remaining evidence, which depicted
                                             3
his membership and participation in the CDP and its activities in the United States,

demonstrated a change in Liu’s personal circumstances but did not demonstrate changed

country conditions in China. Without evidence of changed country conditions, however,

Liu’s evidence of changed personal circumstances is insufficient to warrant reopening

proceedings.‖); Jin v. Mukasey, 538 F.3d 143, 147 (2d Cir. 2008) (approving of a BIA

decision that distinguished ―changed personal circumstances‖ from ―changed country

conditions‖); see also Ying Liu v. Att’y Gen., 555 F.3d 145, 151 (3d Cir. 2009) (citing

Jin with approval). We are satisfied that the BIA’s analysis of the new evidence

proffered by Liu led to a decision that was neither arbitrary nor irrational. Finally, that

the BIA declined to explain why it denied sua sponte relief does not mean that it relied on

an incorrect legal premise; accordingly, we lack jurisdiction to consider that portion of its

decision.

       For the foregoing reasons, Liu’s petition for review will be denied.




                                              4